Title: To Thomas Jefferson from Antoine Vosse, 28 March 1805
From: Vosse, Antoine
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia 28th Mar 1805
                  
                  In your next philosophical publication please to inform the Citizens how many beans make five and take three away! The solution of this very important question may be of equal benefit to the United States as the discovery of a bloody Arena or the formation of a dry Dock. 
                  With Compliments to Sally I remain, Dear Sir Your Obedient and humble Servant
                  
                     Antoine Vosse 
                     
                  
               